DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-6, 8-12, 17-22, 24-28, 33-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al (US 2021/0105126 A1, Provisional Application No. 62/909,662, filed on Oct. 2, 2019).

Regarding claim 1,  Yi et al (US 2021/0105126 A1, Provisional Application No. 62/909,662, filed on Oct. 2, 2019) discloses a method for wireless communication (see, the wireless device which transmits uplink control information (UCI) to the base station, where the UCI includes HARQ acknowledgments, section 0186-0187)  at a user equipment (UE) (fig. 1, fig. 15, A, wireless device 156 which accesses the base station/wireless device configured by the base station, section 0066-068), comprising: receiving a feedback information piggybacking status (see, the wireless device receiving first PUCCH resource that is partially overlapped the second PUCCH resource, wherein the first PUCCH and second PUCCH in relation UCI feedback of downlink/uplink, HARQ-ACK PUSCH or PUCCH piggybacked with UCIs, section 0241, 0251, 0254) for a first uplink carrier ( fig. 10B, see, uplink carrier via the uplink control information (UCI), section 0124-0125)  of a plurality of uplink carriers (fig. 10 to fig. 10, see, component carriers-uplink component carriers, section 0119-0125)  configured for the UE (see, the base station schedule the first uplink channel/PUSCH/PUSCH piggyback with UCIs, SL HARQ-ACK feedback, section 0241, 0251); receiving a first uplink grant  (see, scheduling grants, section 0124  and the UE uses uplink carrier for sending PUSCH for HARQ-ACK feedback, section 0239/ the wireless device which is scheduled first PUSCH and second PUSCH which is overlapped, section 0267-0268) that indicates a first uplink channel transmission occasion (see, durations, priority threshold, associated with the first PUSCH/first uplink channel, section 0262)  and a first priority index for a first uplink transmission on the first uplink carrier (see, the base station configured the wireless device  with priorities related to first uplink channel and second uplink channel in relation PUSCH/piggybacked PUSCH, section 0262); receiving a second uplink grant  (section 0124, 0239, 0262, 0329, last to lines-configured grants for HARK-ACK feedback, piggybacked PUSCH) that indicates a second uplink channel transmission occasion that at least partially overlaps in time with the first uplink channel transmission occasion (section 0262, 0273, see, overlapping PUSCH transmissions-first PUSCH, second PUSCH that are overlapped in scheduling time/time domain, the PUSH transmissions based on uplink grants); and performing, based at least in part on the feedback information piggybacking status for the first uplink carrier and the first priority index (see, the wireless device performs piggybacking on the PUCCH based upon scheduled resources, feedbacks, section , 0241-0244, 0267, 0254-piggybacking in relation to priority), the first uplink transmission on the first uplink carrier during the first uplink channel transmission occasion (see, the wireless device which selects the first uplink channel over the second uplink channel based on the priority of the second channel being lower, section 0262-0263, 0260), a second uplink transmission during the second uplink channel transmission occasion, or both (see, the UE transmit over the second PUSCH transmission based on priority in case of collision, section 0259, 0261, 0263, 0265).
Regarding claim 2, Yi ‘126 discloses the method of claim 1, further comprising: identifying a priority of the first uplink transmission and the second uplink transmission based at least in part on the first priority index (see, the wireless determines highest priorities associated UIC with second PUSCH transmission, priority with the first PUSCH transmission, section 0260) and the second uplink channel transmission occasion at least partially overlapping in time with the first uplink channel transmission occasion (noted: As mentioned above, the first PUSCH transmission is overlapped with second PUSCH transmission), wherein the first uplink transmission, the second uplink transmission, or both are performed based at least in part on the priority (see, the wireless device which selects the first uplink channel over the second uplink channel based on the priority of the second channel being lower, section 0262-0263, 0260).
Regarding claim 3, Yi ‘126 discloses the method of claim 1, wherein receiving the second uplink grant (see, second DCI uplink grant indicating PUSCH transmission/configured uplink grants for PUSCH transmissions, section 0269-0270, 0273) comprises: receiving the second uplink grant that indicates the second uplink channel transmission occasion and a second priority index for the second uplink transmission (see, priorities associated with second PUSCH transmission, section 0260-0263), wherein the first uplink transmission, the second uplink transmission, or both are performed based at least in part on the first priority index, the second priority index, and the feedback information piggybacking status (noted: the first PUSCH and second PUSCH are related to priorities, section 0260-0263, 0262-the first uplink channel is UCI-piggybacked PUSCH, second uplink channel is UCI-piggybacked PUSCH).
Regarding claim 4, Yi ‘126 discloses the method of claim 3, further comprising: identifying an uplink control channel occasion that at least partially overlaps in time with the first uplink channel transmission occasion based at least in part on the first uplink grant (section 0262, 0273, see, overlapping PUSCH transmissions-first PUSCH, second PUSCH that are overlapped in scheduling time/time domain, the PUSH transmissions based on uplink grants); and performing or dropping an uplink control transmission during the uplink control channel occasion based at least in part on the first priority index, the second priority index, the feedback information piggybacking status, or some combination thereof (see, the wireless selectively drops the first uplink transmission  over via the first uplink channel based on priority, section 0261-0262, 0263, 0266).
Regarding claim 5, Yi ‘126 discloses the method of claim 4, further comprising: dropping the second uplink transmission based at least in part on the second priority index being associated with a lower priority than the first priority index (see, dropping of the second uplink transmission based on a priority threshold,  the priority threshold being lower than the priority threshold, section 0262), wherein the first uplink transmission and the uplink control transmission are performed based at least in part on the dropping of the second uplink transmission (see, the wireless device transmits via the first uplink channel in relation the priority threshold associated with the dropping, section 0262-0263).
Regarding claim 6, Yi ‘126 discloses the method of claim 4, further comprising: dropping the first uplink transmission, the uplink control transmission, or both based at least in part on the first priority index being associated with a lower priority than the second priority index (see, dropping of the first uplink transmission based on priority threshold of the second uplink transmission being larger or greater than the priority threshold, section 00263), wherein the second uplink transmission is performed based at least in part on the dropping of the first uplink transmission, the uplink control transmission, or both (see, the wireless device selectively transmits on the second uplink signal via the second uplink channel based on the dropping, section 0263).
Regarding claim 8, Yi ‘126 discloses the method of claim 4, further comprising: determining the second uplink transmission is associated with a second uplink carrier (see, frequency band B, section 0119-0120)  based at least in part on the second uplink grant (see, the use of carriers in relation simultaneous transmission to and from the wireless device, section 0119-0120, 0124-grants that implicitly related to component carriers), wherein the second uplink carrier is different from the first uplink carrier (see, frequency band A of the carriers/carrier aggregation, section 0119-0120, 0239-carrier aggregation).
Regarding claim 9, Yi ‘126 discloses the method of claim 8, wherein the first uplink transmission and the second uplink transmission are performed based at least in part on the feedback information piggybacking status (see, HACK-ACK feedback  transmitted by the wireless device based on HARQ-ACK resources/PUCCH resources, section 0223, 0226, 0254-PUSCH transmission comprises HARQ-ACK messages via UCI piggybacking procedure) based on  for the first uplink carrier and the second uplink carrier being different from the first uplink carrier (noted: resources, frequency band A, frequency band B, section 0119-0120, 0223, 0226, 0227-different frequency resources).
Regarding claim 10, Yi ‘126 discloses the method of claim 4, further comprising: determining the second uplink transmission is associated with the first uplink carrier based at least in part on the second uplink grant (see, the use of carriers in relation simultaneous transmission to and from the wireless device, section 0119-0120, 0124-grants that implicitly related to component carriers), and dropping the second uplink transmission based at least in part on the second priority index being associated with a lower priority than the first priority index (see, the wireless device dropping the second PUCCH transmission in case of collision, section 0255, line 1-4+, 0260, 0262-0263-dropping of the second PUCCH transmission based on its priority threshold being lower) and the second uplink transmission being associated with the first uplink carrier (section 0119-0120, 0124-grants in relation to component carriers), wherein the first uplink transmission is performed based at least in part on the dropping of the second uplink transmission (see, the wireless device  not piggybacking UCI of the second PUCCH on the first PUSCH, section 0267).
Regarding claim 11, Yi ‘126 discloses the method of claim 4, further comprising: determining the first uplink transmission is associated with a first frequency band; and determining the uplink control transmission is associated with a second frequency band ( see, the use of carriers in relation simultaneous transmission to and from the wireless device, section 0119-0120, 0124-grants that implicitly related to component carriers), wherein the first uplink transmission and the uplink control transmission are performed based at least in part on the first frequency band being different (noted: resources, frequency band A, frequency band B, section 0119-0120, 0223, 0226, 0227-different frequency resources) than the second frequency band (see, simultaneous transmission on the first PUSCH and second PUCCH, section 0267-0268, 0271).
Regarding claim 12, Yi ‘126 discloses the method of claim 4, further comprising: determining the uplink control transmission is associated with a first frequency band; and determining the second uplink transmission is associated with a second frequency band (See, the use of carriers in relation simultaneous transmission to and from the wireless device, section 0119-0120, 0124-grants that implicitly related to component carriers), wherein the uplink control transmission and the second uplink transmission are performed based at least in part on the first frequency band being different (noted: resources, frequency band A, frequency band B, section 0119-0120, 0223, 0226, 0227-different frequency resources) than the second frequency band (see, simultaneous transmission on the first PUSCH and second PUCCH, section 0267-0268, 0271).
Regarding claim 17, Yi et al (US 2021/0105126 A1, Provisional Application No. 62/909,662, filed on Oct. 2, 2019) discloses  an apparatus for wireless communication at a user equipment (UE) (fig. 15A, wireless device 1502 which receives downlink data from  base station 1504, section 0190-0198) comprising: a processor (fig. 15A, see, processing system/processor 15018 that is coupled to memory 1524, section 0190-0198), memory coupled with the processor (fig. 15A, memory 1524 coupled to processing system/processor 1518, section 0190-0198); and instructions stored in the memory and executable by the processor to cause the apparatus (fig. 15A, memory 1524 that stores computer program instructions executed by the processor, section 0190-0197) to: receive a feedback information piggybacking status ((see, the wireless device receiving first PUCCH resource that is partially overlapped the second PUCCH resource, wherein the first PUCCH and second PUCCH in relation UCI feedback of downlink/uplink, HARQ-ACK PUSCH or PUCCH piggybacked with UCIs, section 0241, 0251, 0254)  for a first uplink carrier ( fig. 10B, see, uplink carrier via the uplink control information (UCI), section 0124-0125)  of a plurality of uplink carriers (fig. 10 to fig. 10, see, component carriers-uplink component carriers, section 0119-0125)  configured for the UE (see, the base station schedules the first uplink channel/PUSCH/PUSCH piggyback with UCIs, SL HARQ-ACK feedback, section 0241, 0251); receive a first uplink grant  (see, scheduling grants, section 0124  and the UE uses uplink carrier for sending PUSCH for HARQ-ACK feedback, section 0239/ the wireless device which is scheduled first PUSCH and second PUSCH which is overlapped, section 0267-0268) that indicates a first uplink channel transmission occasion (see, durations, priority threshold, associated with the first PUSCH/first uplink channel, section 0262)  and a first priority index for a first uplink transmission on the first uplink carrier (see, the base station configured the wireless device  with priorities related to first uplink channel and second uplink channel in relation PUSCH/piggybacked PUSCH, section 0262); receive a second uplink grant  (section 0124, 0239, 0262, 0329, last to lines-configured grants for HARK-ACK feedback, piggybacked PUSCH) that indicates a second uplink channel transmission occasion that at least partially overlaps in time with the first uplink channel transmission occasion (section 0262, 0273, see, overlapping PUSCH transmissions-first PUSCH, second PUSCH that are overlapped in scheduling time/time domain, the PUSH transmissions based on uplink grants); and perform, based at least in part on the feedback information piggybacking status for the first uplink carrier and the first priority index (see, the wireless device performs piggybacking on the PUCCH based upon scheduled resources, feedbacks, section , 0241-0244, 0267, 0254-piggybacling in relation to priority), the first uplink transmission on the first uplink carrier during the first uplink channel transmission occasion (see, the wireless device which selects the first uplink channel over the second uplink channel based on the priority of the second channel being lower, section 0262-0263, 0260), a second uplink transmission during the second uplink channel transmission occasion, or both (see, the UE transmit over the second PUSCH transmission based on priority in case of collision, section 0259, 0261, 0263, 0265).
Regarding claim 18, the apparatus of claim 17, wherein the instructions are further executable by the processor to cause the apparatus to: identify a priority of the first uplink transmission and the second uplink transmission based at least in part on the first priority index (see, the wireless determines highest priorities associated UIC with second PUSCH transmission, priority with the first PUSCH transmission, section 0260) and the second uplink channel transmission occasion at least partially overlapping in time with the first uplink channel transmission occasion (see, priorities associated with second PUSCH transmission, section 0260-0263), wherein the first uplink transmission, the second uplink transmission, or both are performed based at least in part on the priority (see, the wireless device which selects the first uplink channel over the second uplink channel based on the priority of the second channel being lower, section 0262-0263, 0260).
Regarding claim 19, it is rejected under the same rationale as claim 3 as discussed above because the claim substantially comprises the same limitations.
Regarding claim 20, it is rejected under the same rationale as claim4 as discussed above because the claim substantially comprises the same limitations.
Regarding claim 21, it is rejected under the same rationale as claim 5 as discussed above because the claim substantially comprises the same limitations.
Regarding claim 22, it is rejected under the same rationale as claim 6 as discussed above because the claim substantially comprises the same limitations.
Regarding claim 24, it is rejected under the same rationale as claim 8 as discussed above because the claim substantially comprises the same limitations.
Regarding claim 25, it is rejected under the same rationale as claim 9 as discussed above because the claim substantially comprises the same limitations.
Regarding claim 26, it is rejected under the same rationale as claim 10 as discussed above because the claim substantially comprises the same limitations.
Regarding claim 27, it is rejected under the same rationale as claim 11 as discussed above because the claim substantially comprises the same limitations.
Regarding claim 28, it is rejected under the same rationale as claim 12 as discussed above because the claim substantially comprises the same limitations.
Regarding claim 33, Yi et al (US 2021/0105126 A1, Provisional Application No. 62/909,662, filed on Oct. 2, 2019) discloses a method for wireless communication (see, the base station which transmits configuration parameters to a wireless device for plurality of PUCCH resource sets, including UCI information bits, section 0188-0189) at a base station (fig. 1A, fig. 15, base station 160A/gNB 1504, section 0065-0069, 0190-0198), comprising: transmitting a feedback information piggybacking status (see, the  base station transmits to the wireless device, first PUCCH resource that is partially overlapped the second PUCCH resource, wherein the first PUCCH and second PUCCH in relation UCI feedback of downlink/uplink, HARQ-ACK, section 0241, 0251, 0254)  for a first uplink carrier ( fig. 10B, see, uplink carrier via the uplink control information (UCI), section 0124-0125)   of a plurality of uplink carriers (fig. 10 to fig. 10, see, component carriers-uplink component carriers, section 0119-0125) configured for a user equipment (UE) (see, the base station schedule the first uplink channel/PUSCH/PUSCH piggyback with UCIs, SL HARQ-ACK feedback, section 0241, 0251); transmitting a first uplink grant  (see, scheduling grants, section 0124  and the UE uses uplink carrier for sending PUSCH for HARQ-ACK feedback, section 0239/ the wireless device which is scheduled first PUSCH and second PUSCH which is overlapped, section 0267-0268) that indicates a first uplink channel transmission occasion (see, durations, priority threshold, associated with the first PUSCH/first uplink channel, section 0262)  and a first priority index for a first uplink transmission on the first uplink carrier (see, the base station configured the wireless device  with priorities related to first uplink channel and second uplink channel in relation PUSCH/piggybacked PUSCH, section 0262); transmitting a second uplink grant (section 0124, 0239, 0262, 0329, last to lines-configured grants for HARK-ACK feedback, piggybacked PUSCH) that indicates a second uplink channel transmission occasion that at least partially overlaps in time with the first uplink channel transmission occasion (section 0262, 0273, see, overlapping PUSCH transmissions-first PUSCH, second PUSCH that are overlapped in scheduling time/time domain, the PUSH transmissions based on uplink grants); and receiving, from the UE and based at least in part on the feedback information piggybacking status for the first uplink carrier and the first priority index (see, the wireless device performs piggybacking on the PUCCH based upon scheduled resources, feedbacks, section , 0241-0244, 0267, 0254-piggybacking in relation to priority), the first uplink transmission on the first uplink carrier during the first uplink channel transmission occasion (see, the wireless device which selects the first uplink channel over the second uplink channel based on the priority of the second channel being lower, section 0262-0263, 0260), a second uplink transmission during the second uplink channel transmission occasion, or both (see, the UE transmit over the second PUSCH transmission based on priority in case of collision, section 0259, 0261, 0263, 0265).
Regarding claim 34, Yi et al (US 2021/0105126 A1, Provisional Application No. 62/909,662, filed on Oct. 2, 2019) discloses an apparatus  (fig. 15 A, base station/gNB 1504 communicatively coupled to wireless device 1502, section 0190-0198) for wireless communication at a base station (fig. 15A, base station 1504, section 0190-0198), comprising: a processor (fig. 15A, processing system 1508 coupled to memory 1514, section  0190-0198), memory coupled with the processor (fig. 15A, memory 1514 that is coupled to processing system 1508, section 0190-0198); and instructions stored in the memory (fig. 15A, memory 1514 which stores computer program instructions executed by the processing system/processor, section 0190-0198)  and executable by the processor to cause the apparatus to: transmit a feedback information piggybacking status (see, the  base station transmits to the wireless device, first PUCCH resource that is partially overlapped the second PUCCH resource, wherein the first PUCCH and second PUCCH in relation UCI feedback of downlink/uplink, HARQ-ACK, section 0241, 0251, 0254)  for a first uplink carrier ( fig. 10B, see, uplink carrier via the uplink control information (UCI), section 0124-0125)   of a plurality of uplink carriers (fig. 10 to fig. 10, see, component carriers-uplink component carriers, section 0119-0125) configured for a user equipment (UE) (see, the base station schedule the first uplink channel/PUSCH/PUSCH piggyback with UCIs, SL HARQ-ACK feedback, section 0241, 0251); transmit a first uplink grant  (see, scheduling grants, section 0124  and the UE uses uplink carrier for sending PUSCH for HARQ-ACK feedback, section 0239/ the wireless device which is scheduled first PUSCH and second PUSCH which is overlapped, section 0267-0268) that indicates a first uplink channel transmission occasion (see, durations, priority threshold, associated with the first PUSCH/first uplink channel, section 0262)  and a first priority index for a first uplink transmission on the first uplink carrier (see, the base station configured the wireless device  with priorities related to first uplink channel and second uplink channel in relation PUSCH/piggybacked PUSCH, section 0262); transmit a second uplink grant (section 0124, 0239, 0262, 0329, last to lines-configured grants for HARK-ACK feedback, piggybacked PUSCH) that indicates a second uplink channel transmission occasion that at least partially overlaps in time with the first uplink channel transmission occasion (section 0262, 0273, see, overlapping PUSCH transmissions-first PUSCH, second PUSCH that are overlapped in scheduling time/time domain, the PUSH transmissions based on uplink grants); and receive, from the UE and based at least in part on the feedback information piggybacking status for the first uplink carrier and the first priority index (see, the wireless device performs piggybacking on the PUCCH based upon scheduled resources, feedbacks, section , 0241-0244, 0267, 0254-piggybacking in relation to priority), the first uplink transmission on the first uplink carrier during the first uplink channel transmission occasion (see, the wireless device which selects the first uplink channel over the second uplink channel based on the priority of the second channel being lower, section 0262-0263, 0260), a second uplink transmission during the second uplink channel transmission occasion, or both (see, the UE transmit over the second PUSCH transmission based on priority in case of collision, section 0259, 0261, 0263, 0265).

Allowable Subject Matter
5.	Claims 7, 13-16, 23, 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior arts fail to reasonably anticipate or render obvious “identifying a second uplink control channel occasion that at least partially overlaps in time with the second uplink channel transmission occasion based at least in part on the second uplink grant; and dropping the second uplink transmission, a second uplink control transmission during the second uplink control channel occasion, or both based at least in part on the second priority index being associated with a lower priority than the first priority index, wherein the first uplink transmission and the uplink control transmission are performed based at least in part on the dropping of the second uplink transmission, the second uplink control transmission, or both” recited in claim 7, 23.
The closest prior arts fail to reasonably anticipate or render obvious “determining the first uplink transmission is associated with a first frequency band; determining the second uplink transmission is associated with the first frequency band; and dropping the first uplink transmission or the second uplink transmission based at least in part on the first uplink transmission and the second uplink transmission being associated with the first frequency band, wherein the first uplink transmission or the second uplink transmission are performed based at least in part on the dropping of the first uplink transmission or the second uplink transmission” recited in claim 13, 29.
The closest prior arts fail to reasonably anticipate or render obvious “identifying a first uplink control channel occasion that at least partially overlaps in time with the first uplink channel transmission occasion based at least in part on the first uplink grant; identifying a second uplink control channel occasion that at least partially overlaps in time with the second uplink channel transmission occasion based at least in part on the second uplink grant; and performing the first uplink transmission during the first uplink channel transmission occasion, the second uplink transmission during the second uplink channel transmission occasion, a first uplink control transmission during the first uplink control channel occasion, a second uplink control transmission during the second uplink control channel occasion, or some combination thereof based at least in part on the feedback information piggybacking status” recited in claim 15, 30.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	El Hamss et al (US 2022/0078768 A1) discloses methods, apparatus and systems (fig. 1A, see, methods, apparatuses and systems in which a UE is configured to communicate with based station/gNB 114 with a plurality of WTRUS 102a-102d on one or more carrier frequencies, section 0029-0032, 0036)  in which a WTRU is configured/scheduled with PUCCH resources associated with URLLC, eMBB services in relation to priorities (see, configured/scheduled PUSCH resources on different carriers/PUSCH indicated for configured grants, section 0231-234, 0271-0274), overlapped transmission (see, overlapped PUSCH resources, uplink control information, section 0142-0144/first resource for the transmission for the PUSCH eMBB and second resource for the transmission for HARQ-ACK for second service-related priority (e.g. for the URLLC), section 0181-0183).
El Hamss further discloses dropping in case of collision based on priorities (see, the WTRU in case of collisions from the candidate PUSCH transmissions of the UCI, the WTRU may drop the one or more PUSCH transmissions based on highest service related priority, section 0236-0241, 0191-0192, 0238-0239-the WTRU may multiplex UCI of different priorities in different PUSCH transmissions in the same slot).

Papassakellariou et al (US 2021/0037555 A1, Provisional Application No. 62/879,591, filed on Jul. 29, 2019) discloses scheduling of services via PUSCH and PUCCH, multiplexing of UCI with PUSCH and PUCCH  with different priorities (Section 0024, 0061, 0066, 0108, 0122-0130).  Papa ‘555 further discloses a UE that drop PUCCH transmission with HACK-ACK information of lower priority (section 0128-0132).
XIONG et al (US 2019/0306923 A1) discloses  dropping of PUCCH carrying UCI or PUSCH transmission based upon priority  associated with URLLC and eMBB services (section 0476, 0497-0498, 0631-0644), wherein the PUSCH and PUCCH are scheduled via dynamic grants (section 0498) in 5G or new Radio (section 0645).
	CHOI et al (US 2017/0215179 A1) discloses uplink control information in a carrier aggregation with respect to simultaneous transmission of PUSCH and PUCCH (section 0018, 0097, 0101, 0108).  CHOI ‘179 discloses HARQ-Ack, periodic CSI, SR via the PUSCH, PUCH (Section 0127, 0145, 0160-0161, 0223-0280).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571) 270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473